Per Curam:
We think; that petitions in divorce proceedings, and answers when necessary, are the pleadings in those cases, and we see no reason why the court should not, in its discretion, allow an answer to be withdrawn and other action taken. Of course, if it were apparent that this course was being pursued for the purpose of delaying the hearing of the case, that would be a matter for the court to pass upon, but that question is not raised in this case.
We think we should allow the answer to be withdrawn at this time.